                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

CANAL INDEMNITY COMPANY,          §
A SOUTH CAROLINA CORPORATION,     §
     Plaintiff,                   §
                                  §
V.                                §                      CIVIL ACTION NO. 4:19-cv-2945
                                  §
COASTAL TRANSPORT CO., INC., A    §
TEXAS CORPORATION; CALJET II,     §
LLC, AN ARIZONA LIMITED LIABILITY §
COMPANY; CALJET OF AMERICA, LLC, §
AN ARIZONA LIMITED LIABILITY      §
COMPANY; CHEVRON U.S.A., INC., A  §
PENNSYLVANIA CORPORATION;         §
VALERO MARKETING AND SUPPLY       §
COMPANY, A DELAWARE               §
CORPORATION; CIRCLE K TERMINAL, §
LLC, A DELAWARE LIMITED           §
LIABILITY COMPANY; NATIONAL       §
INTERSTATE INSURANCE COMPANY, §
AN OHIO CORPORATION; PHILLIPS66, §
A DELAWARE CORPORATION; AND       §
PRO-PETROLEUM, INC., A TEXAS      §
CORPORATION,                      §
      Defendant.                  §

                             CANAL INDEMNITY COMPANY’S
                          CERTIFICATE OF INTERESTED PARTIES

        Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiff Canal Indemnity Company

(“Canal”) hereby submits this Certificate of Interested Parties and respectfully shows as follows:

        Canal is a wholly owned subsidiary of Canal Insurance Company. No publicly held

corporation owns more than ten percent of Canal’s stock.

        A complete list of all persons, associations of persons, firms, partnerships, corporations,

affiliates, parent corporations, or other entities that are financially interested in the outcome of

this litigation are as follows:

                                                 1
7209134v1
12105.002
    1. Canal Indemnity Company (Plaintiff);

    2. Coastal Transport Co., Inc. (Defendant);

    3. Caljet II, LLC, (Defendant);

    4. Caljet Of America, LLC (Defendant);

    5. Chevron U.S.A., Inc. (Defendant);

    6. Valero Marketing And Supply Company (Defendant);

    7. Circle K Terminal, LLC (Defendant);

    8. National Interstate Insurance Company (Defendant);

    9. PHILLIPS66 (Defendant);

    10. Pro-Petroleum, Inc. (Defendant);

    11. Mary Major; (Individually, as surviving spouse of Elwyn Webb, and as the representative

        of the Estate of Elwyn Webb) and

    12. Joshua Webb (Surviving son of Elwyn Webb).

                                            Respectfully submitted,

                                            THOMPSON, COE, COUSINS & IRONS, L.L.P.


                                            By: /s/ Brian S. Martin
                                                    BRIAN S. MARTIN, Attorney-In-Charge
                                                    State Bar No. 13055350, S.D. ID 8823
                                                    bmartin@thompsoncoe.com
                                                    RODRIGO GARCIA, JR.
                                                    State Bar No. 00793778, S.D. ID 782726
                                                    dgarcia@thompsoncoe.com
                                                    One Riverway, Suite 1400
                                                    Houston, TX 77056
                                                    Telephone: (713) 403-8282
                                                    Telecopy: (713) 403-8299

                                            ATTORNEYS FOR PLAINTIFF
                                            CANAL INDEMNITY COMPANY


                                                  2
7209134v1
12105.002
                               CERTIFICATE OF SERVICE

        I hereby certify that on August 26, 2019, the above and foregoing document is being
electronically filed with the Clerk of Court using the CM/ECF system. Counsel of record is also
being served via the CM/ECF system.



                                                   /s/Brian S. Martin
                                                   Brian S. Martin




                                              3
7209134v1
12105.002
